Case 3:12-cv-00059-JAG Document 327 Filed 05/06/19 Page 1 of 2 PagelD# 8880

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA,
Plaintiff,

v. Civil Action No. 3:12-cv-059-JAG

COMMONWEALTH OF VIRGINIA,
Defendant.

ORDER

The Court held a hearing on April 23, 2019, to begin the process of terminating this case.
At the hearing, the parties presented evidence to demonstrate whether the Commonwealth has
complied with the terms of the consent decree. They also tried to state in precise measurable terms
what the Commonwealth must do to comply with the remaining provisions of the decree.

After considering the evidence from the hearing and the parties’ compliance submissions
(Dk. Nos. 314, 315, 318, 323), the Court has determined that the parties need to create a document
system, or library, to ensure that the Commonwealth will perform all provisions of the consent
decree. The system will enable interested parties to review documents to determine the
Commonwealth’s compliance, even after the consent decree terminates. In other words, the
documents will create a framework for implementing and sustaining each decree provision.

The library might include regulations, statutes, instructions, protocols, studies, training
documents, guidelines, checklists, charters, directives, plans, polices, procedures, reference
materials, and anything else that might guide someone who tries to determine the
Commonwealth’s future compliance with the consent decree. The library should contain
documents pertaining to each provision of the decree. For example, deciding whether the

Commonwealth’s quality management system complies with Section V.B. of the decree might
Case 3:12-cv-00059-JAG Document 327 Filed 05/06/19 Page 2 of 2 PagelD# 8881

entail reviewing (1) the risk management committee’s charter, (2) directives to subgroups within
the committee, and (3) checklists for specific sites.

Accordingly, within six months of this Order, the parties shall file with the Court and
provide to the Independent Reviewer a document system that will allow future measurement of
the Commonwealth’s compliance with the consent decree.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

6M Isl (). bk

Date: a 2019 John A. Gibney, Jr. |
Richmond, V United States Distrig¢t Judge

 

 

 
